SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

131
CAF 11-00295
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF LILIANA G.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,          MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

ORENA G., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR LILIANA
G.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered October 29, 2010 in a proceeding pursuant to
Family Court Act article 10. The order granted the motion of
petitioner for summary judgment determining that respondent had
neglected her child.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Liliana G. ([appeal No. 2] ___
AD3d ___ [Jan. 31, 2012]).




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court